DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 1/25/2021.
Claim(s) 6 and 13 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1-5,  7-12 and 14-15 is/are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Response to Arguments
Applicant’s arguments, see page 10, filed 1/25/2021, with respect to the objections of claims 5, 7-12, 14 and 15 have been fully considered and are persuasive.  The objection has been withdrawn.


Allowable Subject Matter
Claim(s) 1-5,  7-12 and 14-15 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Okholm, et al. (WO 2008121690, Foreign Patent Documents, cited on IDS dated 12/15/2020), teaches a hash which narrows a search space to a subset of secondary hashes (see para. 0074).
A close reference, Zhen (CN 1863169, Foreign Patent Documents citation #1 listed on IDS dated 12/13/2018), teaches a hash function in a cache table and searching of off-chip routing table (see FIGs. 1-4, Abstract).
A close reference, Zhao et al. (CN 104809179, Foreign Patent Documents citation #1 listed on IDS dated 9/30/2019), teaches determining a hash associated with a cache if there is a hit in a hash table cache (see Abstract).
A close reference, Williamson et al. (US 20070028051, cited in Ex Parte Quayle Action dated 11/24/2020), teaches hash buffer repair for a data processor associated with invalidation of an indicated storage location and writing of a generated hash value to a storage location (see para. 0074).
A close reference, Shiu (US 20160098353, cited in Ex Parte Quayle Action dated 11/24/2020), teaches invalidation of an entry in a last level cache associated with a processor (see para. 0010).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 1-4 and 7 the cited prior art either alone or in combination fails to teach the combined features of:

monitoring, by the cache, an entry writing command sent to the storage, wherein the entry writing command carries a storage address of a second forwarding entry which is to be written in the storage;
searching, by the cache, for a fourth Hash bucket in a valid state in the cache according to the storage address of the second forwarding entry, wherein the fourth Hash bucket contains a storage address which is identical to the storage address of the second forwarding entry; and updating, by the cache, a state of the fourth Hash bucket to be invalid when the fourth Hash bucket is found.

As per claim(s) 8-14 the cited prior art either alone or in combination fails to teach the combined features of:

wherein the cache further monitors an entry writing command sent to the storage, wherein the entry writing command carries a storage address of a second forwarding entry which is to be written in the storage;
the cache further searches for a fourth Hash bucket in a valid state in the cache according to the storage address of the second forwarding entry when the entry writing command is monitored, wherein the fourth Hash bucket contains a storage address identical to the storage address 

As per claim(s) 15 the cited prior art either alone or in combination fails to teach the combined features of:
monitors an entry writing command sent to the storage, wherein the entry writing command carries a storage address of a second forwarding entry which is to be written in the storage,
searches for a fourth Hash bucket in a valid state in the cache according to the storage address of the second forwarding entry, wherein the fourth Hash bucket contains a storage address which is identical to the storage address of the second forwarding entry, and
updates a state of the fourth Hash bucket to be invalid when the fourth Hash bucket is found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/M.K.P/Examiner, Art Unit 2464          

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464